This is an action under the Death act, tried at the Hudson County Circuit, resulting in a verdict for the defendant. Plaintiff appeals, urging two reasons for reversal, both based upon alleged errors in the charge of the trial judge. *Page 174 
The first is that the court charged that it was the duty of the plaintiff to exculpate her intestate from contributory negligence.
We are unable to read any such instruction either from the whole charge or the limited excerpt therefrom upon which the appellant relies.
The second is that upon the question of damages the charge of the court was such that the jury might easily understand therefrom that from the value of the services of plaintiff's intestate they must deduct the expense of his maintenance, support and education from the time of his birth until he arrived at full age.
Ordinarily, we would say that appellant is not interested in the question of damages because the verdict is against her, nevertheless we will answer that contention by saying that we cannot find that any such construction as contended for can be found in the charge.
The judgment below will be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 16.
For reversal — None.